DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 04/30/2020.  Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 09/13/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The following references are considered the closest/most related to the claimed invention.
Zhang et al. (US 2005/0265296) teaches, as disclosed begins in the Abstract and thereinafter, a method comprises setting one or more than one presence information monitoring unit, detecting the presence information by the presence information monitoring unit, and transmitting this presence information to a PRESENCE service system. The system thereof comprises a presence information monitoring unit, a WLAN network and PRESENCE service system, wherein input of the presence information monitoring unit is connected with WLAN network and the output is connected with generating, from the reports, a connection sequence for the WiFi device, wherein the connection sequence comprises times of connections to and times of disconnections from the WiFi access points by the WiFi device; determining, based on time periods of connection to any of the WiFi access points and time periods of disconnection from all of the WiFi access points in the connection sequence, whether the WiFi device is present in the environment or absent from the environment as of a specified time; and generating an indication of presence for a user associated with the WiFi device if it is determined that the WiFi device is present in the environment or generating an indication of absence for the user associated with the WiFi device if it is determined that the WiFi device is absent from the environment," in a manner as recited in the claims.
Hi Sim et al. (US 7,867,724) discloses presence serving in a wireless communication system.  In reference with FIG. 3 and its corresponding description begins in col. 7, line 6 and thereinafter, it is disclosed the station 12 sends to the access point 14 the association/reassociation request with the presence parameters information element that includes a location descriptor to provide its own capability information related to its presence or location configuration.  As a result, the access point 14 can transfer to the station 12 any location information of the station 12 without request for presence information from the station 12.  Hi Sim et al., considered individually or in combination, appears to fail to teach the claimed limitations "generating, from the reports, a connection sequence for the WiFi device, wherein the connection sequence comprises times of connections to and times of disconnections from the WiFi access points by the WiFi device; determining, based on time periods of connection to any of the WiFi access points and time periods of disconnection from all of the WiFi access points in the connection sequence, whether the WiFi device is present in the environment or absent from the environment as of a specified time; and generating an indication of presence for a user associated with the WiFi device if it is determined that the WiFi device is present in the environment or generating an indication of absence for the user associated with the WiFi device if it is determined that the WiFi device is absent from the environment," in a manner as recited in the claims.
Lundsgaard et al. (US 8,660,101) teaches a method and apparatus for presence state determination in that an access point determines whether a station associated with the access point is present or not present in a manner as depicted in FIG. 4 and described in according to the description begins in col. 5, line 58 to col. 7, line 11.  It is disclosed the process begins when a station associates with an access point through an association/de-association wireless standard.  Upon association which requires an exchange of signal between the station and the access point, the access point initializes the station's presence state. Lundsgaard et al., considered individually or in combination, appears to fail to teach the claimed limitations "generating, from the reports, a connection sequence for the WiFi device, wherein the connection sequence comprises times of connections to and times of disconnections from the WiFi access points by the WiFi device; determining, based on time periods of connection to any of the WiFi access points and time periods of disconnection from all of the WiFi access points in the connection sequence, whether the WiFi device is present in the environment or absent from the environment as of a specified time; and generating an indication of presence for a user associated with the WiFi device if it is determined that the WiFi device is present in the environment or generating an indication of absence for the user associated with the WiFi device if it is determined that the WiFi device is absent from the environment," in a manner as recited in the claims.
Garg et al. (US 10,621,840) discloses techniques for providing status information of a defined location in that a present of a person is determined based on a comparison of the monitored data to the baseline signal strength profile.  Garg et al., considered individually or in combination, appears to fail to teach the claimed limitations "generating, from the reports, a connection sequence for the WiFi device, wherein the connection sequence comprises times of connections to and times of disconnections from the WiFi access points by the WiFi device; determining, based on time periods of connection to any of the WiFi access points and time periods of disconnection from all of the WiFi access points in the connection sequence, whether the WiFi device is present in the environment or absent from the environment as of a specified time; and generating an indication of presence for a user associated with the WiFi device if it is determined that the WiFi device is present in the environment or generating an indication of absence for the user associated with the WiFi device if it is determined that the WiFi device is absent from the environment," in a manner as recited in the claims.
In addition, there are additional references, listed hereinbelow, are considered related to the claimed invention.  Unfortunately, they fail to teach or render obvious the claimed invention in a manner as claimed.


Conclusion
The prior/related art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hi Sim et al. (US 7,876,724).
Michaud (US 8,023,965).
Lundsgaard et al. (US 8,660,101).
Williams (US 9,613,512).
Garg et al. (US 10,621,840).
Klinkner et al. (US 10,708,722).
Hansen (US 10,187,754).
Hansen (US 10,433,117).
Meingast et al. (US 11,092,682).
	Zhou et al., Intelligent Wireless Communications Enabled by Cognitive Radio and Machine Learning, IEEE, 33 pages, December 2018.
Awe, Machine Learning and Cognitive Technology for Intelligent Wireless Networks, Thesis, Loughborough University, 206 pages, November 2015.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        December 28, 2021